AMERICAN INDEPENDENCE FUNDS TRUST , SUITE 534 NEW YORK, NY 10169 GENERAL AND ACCOUNT INFORMATION: (866) 410-2006 AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC - INVESTMENT ADVISER (“AMERICAN INDEPENDENCE” OR THE “ADVISER”) Matrix Capital Group, Inc. (“MATRIX” OR THE “DISTRIBUTOR”) STATEMENT OF ADDITIONAL INFORMATION This Statement of Additional Information (the “SAI”) describes certain classes for eight funds of the American Independence Funds Trust (each a “Fund” and collectively, the “Funds”), all of which are managed by American Independence. The Funds and classes are: Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) American Independence Stock Fund ISISX IFCSX ISFSX 026762708 026762807 026762732 American Independence International Alpha Strategies Fund IMSSX IIESX NA 026762880 026762872 NA American Independence Kansas Tax-Exempt Bond Fund SEKSX IKSTX IKTEX 026762864 026762856 026762682 American Independence Strategic Income Fund ISBSX ISTSX NA 026762302 026762401 NA American Independence Core Plus Fund IIISX IBFSX NA 026762500 026762609 NA American Independence U.S. Inflation-Indexed Fund FFIHX FNIHX FCIHX 30242R824 30242R642 026762575 American Independence Fusion Fund AFFSX AFFAX NA 026762450 026762443 NA American Independence Dynamic Conservative Plus Fund TBBIX AABBX NA 026762419 026762393 NA This SAI is meant to be read in conjunction with the prospectus for the American Independence Funds dated March 1, 2013 (the “Prospectus”), for Class A, Class C and Institutional Class Shares of the Funds listed above. This SAI is incorporated by reference in its entirety into the Prospectus. This SAI incorporates by reference the financial statements and financial highlights for the year ended October 31, 2012 included in the American Independence Funds’ annual report dated October 31, 2012. Because this SAI is not itself a prospectus, no investment in shares of any American Independence Fund should be made solely upon the information contained in this SAI. March 1, 2013 Copies of the Prospectus and annual report may be obtained without charge by calling 1-866-410-2006 or by writing American
